J-S03031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.R.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    C.J.R.                                     :
                                               :
                       Appellant               :   No. 785 WDA 2021

                   Appeal from the Order Dated June 17, 2021
     In the Court of Common Pleas of Fayette County Domestic Relations at
                            No(s): 1937 of 2019 GD


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: FEBDRUARY 24, 2022

           C.J.R. (Father) appeals from the order entered in the Court of Common

Pleas of Fayette County (trial court) granting J.R. (Mother) primary physical

custody of the parties’ daughter, C.R. (born 5/11) and their son, M.R. (born

10/13) (collectively, Children) during the school year and allowing their

relocation from Uniontown, Pennsylvania, to Flint, Michigan.1 Father challenges

the trial court’s assessment of the statutory custody and relocation factors and

its determination that supervision is necessary for his periods of partial custody.

We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Father is from Uniontown and Mother is from Flint.
J-S03031-22


                                               I.

                                               A.

       The parties met in 2010 in North Carolina where Father was then stationed

in the Marine Corps.          During their relationship, Father was deployed to

Afghanistan for several months, at which time Mother moved back to Flint and

gave birth to C.R. When Father returned, they resided together in North Carolina

and then in Louisiana, where Father was stationed. The couple’s relationship

was always conflict-laden and they attempted to reconcile when Mother learned

she was pregnant with M.R. in March 2013.            They resided in Louisiana until

Father left the Marine Corps in April 2015 and moved to Uniontown where they

continue to live together. They were married in August 2016.

                                               B.

       Mother filed a complaint in divorce and notice of relocation in fall 2019

seeking to relocate Children to a four-bedroom home in Flint owned by her

father. Father filed a counter-affidavit opposing the relocation. The trial court

held a trial de novo over two days in January 2021 at which several witnesses

testified, including Mother, Father, Children and S.S., a former girlfriend of

Father.2

       Mother testified that she is employed full-time by Dick’s Sporting Goods in

a management position. She typically works a ten-hour, five-day per week shift


____________________________________________


2At the time of trial, there was a custody order in effect through a North Carolina
court awarding Mother primary custody of C.R. The order did not address M.R.

                                               -2-
J-S03031-22


and her employment would transfer upon relocation. Mother recounted that in

March 2018, Father’s drug use began to impact Children because he would

smoke synthetic marijuana and exhibited “zombiefied behavior, so he wasn’t

necessarily aware of where my kids were and what was going on with them if he

did have them in his care.” (N.T. Trial, 1/08/21 at 50). Although Mother and

members of Father’s family urged him to enter a rehabilitation facility, he refused

and continued abusing substances. Mother testified to her firsthand knowledge

of Father’s drug use after she filed for divorce in that she “found him passed out

in the driveway sleeping multiple times [and] found a bottle of what had

marijuana in it.” (Id. at 53). Mother described photographs of Father introduced

into evidence as exhibits depicting him “on synthetic marijuana at all hours of

the night sleeping in the car [and one photograph showing] him passed out in

the car with a bowl . . . he had his pants undone with his private area out.” (Id.

at 55). Mother explained that Father was fired from his job at Console Mine

because of his substance abuse and his affair with another employee. He is

currently self-employed hauling junk loads and firewood delivery through a

business he started with his father.

      Mother testified that since she filed for divorce, Father has made several

changes to the condition of the marital home to make it essentially unlivable,

including ripping “everything out” of the kitchen so that “there is no working

sink, no counter tops . . . the ceiling is open and exposed.” (Id. at 63). Father

has thrown some of Mother’s belongings away out of anger and displays his

firearms, knives and a hatchet openly on walls in the basement accessible to

                                       -3-
J-S03031-22


Children. Mother described an incident in which Father burned materials in the

fireplace other than wood and “the whole house filled with smoke and I couldn’t

breathe it was in my chest.” (Id. at 66). Mother became fearful of Father and

sought police assistance when he set up cameras pointing at the living room sofa

where she sleeps and went into a “manic episode” slamming things in the house.

(Id. at 67).

      Mother recounted that when she and Father initially discussed divorce, he

indicated that she could have custody of Children and he understood why she no

longer wanted to reside in Uniontown. Because they could not agree on child

support and tax issues, Father retracted his initial position. Mother’s brother,

sister and large extended family live in Flint and they are very supportive of her

and Children.   Mother attended the same school district that Children would

enroll in and she has researched local medical care providers and extracurricular

activities for Children.   Mother stated that she has always met the everyday

needs of Children by        taking them to appointments and         lessons and

communicating with teachers.

      Mother acknowledged that the drive from Uniontown to Flint is six hours

but testified she believed Father’s relationship with Children could be preserved,

and that he and his family are welcome to visit Flint at any time. Mother is

willing to meet at a halfway point to drive Children to Father and he can talk

with them on the telephone on a daily basis. Mother testified to her belief that

the move would not negatively impact Children, and that while she refrains from

speaking to them about the divorce, Father has “screamed and yelled and thrown

                                      -4-
J-S03031-22


things to where the kids are afraid.” (Id. at 87). Mother has no support system

in Uniontown but has a large support system in Flint and cost-free childcare

through family.    Mother testified that Father has been absent for much of

Children’s childhoods, preoccupied with drug use and other women, while she

has put Children first and will continue to do so.

        Father testified that he served in the Marines for nine years and had

difficulty adjusting to civilian life after leaving the military. He acknowledged, “I

smoked synthetic marijuana heavily. It started more as a recreational thing, I

became addicted to it [. . . in the] summer of 2010.”        (Id. at 183). Father

decided to “get clean” in February 2017 because “I didn’t know who I was

anymore. . . and realized ‘listen buddy you need to do something better or you’re

going to be dead.’” (Id. at 184). Father explained that he participated in mental

health and drug addiction counseling for about one year after he was arrested

for resisting arrest while he was driving intoxicated. Father indicated that he

was fully sober from February 2017 through January 2020, but that he then

smoked medical marijuana and took “four or five oxycodone” tablets that had

not been prescribed to him because he had injured his elbow and hand. (Id. at

187).

        Father stated that he has never smoked in front of Children nor driven

while he was high, and that he is willing to participate in counseling again. He

admitted to sleeping in his car “countless” times because he was hiding his drug

addiction.   (Id. at 199).   Father represented that he began remodeling the

marital home to help with sleeping arrangements after he and Mother separated,

                                        -5-
J-S03031-22


and that during the kitchen remodel, the home was without running water in

that room for only ten days.

        Father operates a business with his father and “hauls things [such as]

gravel, firewood, mulch, junk.” (Id. at 200). He testified that he lost his former

employment in March 2020 because of the economic downturn. Father stated

that Children excel in school, that he and Mother assist with school work, and

that he has taken the lead with extracurricular activities when Mother has to

work.    Father described himself as a very involved parent with a supportive

extended family in in Uniontown.

        S.S. testified that she dated Father for one year and that he initially spent

every night at her home.3 After he was fired from his job in March 2020, Father

was at her house for 14 to 16 hours every day. S.S. described Father’s behavior

as “erratic” and she “was petrified that he was taking too many pills.” (Id. at

143). S.S. testified to Father’s angry outbursts and use of oxycodone prescribed

in the names of other people. In one instance, “he kept chattering his teeth a

lot . . . he would repeat everything that he was saying and bouncing around and

using power tools. . . . at three in the morning.” (Id. at 144). S.S. personally

observed Father detox on her sofa four different times during their relationship.

She recounted that Father took pills in the days prior to a vacation he had

planned with Children and drove “the kids any way on zero sleep in the middle


____________________________________________


3The trial court found S.S. to be a credible witness despite the circumstances of
her prior relationship with Father.

                                               -6-
J-S03031-22


of the night. He was texting me the entire time he was driving and the one text

I got was telling me how not only did he just take hydrocodone but also was

smoking a bowl while driving, drinking coffee and the kids were passed out in

the backseat on the way to the beach.” (Id. at 148). While on vacation, he told

S.S. that he took mushrooms and he talked about his drug use daily.

      C.R. was nine years old at the time of trial and M.R. was seven years old.

C.R. testified that she has a good relationship with and loves both of her parents,

and that Mother and Father do not say negative comments about one another

to her. However, she is aware that “they are fighting . . . [and] don’t really talk

too often[.]” (Id. at 20-21). M.R. testified that he loves and does fun activities

with both of his parents. Children indicated that they like to spend time with

extended family members on each side of their family.

      On June 17, 2021, the trial court entered its Opinion and Order awarding

Mother primary physical custody of Children during the school year, subject to

Father’s partial physical custody during school summer recesses/breaks and

alternating holidays. The Order also provides for Father’s periods of custody to

be supervised by his mother or any member of his immediate family, and

requires him to undergo a drug addiction/psychiatric evaluation and to follow

treatment recommendations, with a successful completion goal of lifting the

supervision requirements.




                                       -7-
J-S03031-22


       In its opinion, the trial court discussed the relocation4 and custody factors5

and found that Mother’s move could be accomplished while preserving Children’s

____________________________________________


4 Section 5337 of the Domestic Relations Code requires that the trial court
consider the following factors when a party is relocating:

       (h) Relocation factors.─In determining whether to grant a
       proposed relocation, the court shall consider the following factors,
       giving weighted consideration to those factors which affect the
       safety of the child:

              (1) The nature, quality, extent of involvement and duration of
       the child’s relationship with the party proposing to relocate and with
       the nonrelocating party, siblings and other significant persons in the
       child’s life.

              (2) The age, developmental stage, needs of the child and the
       likely impact the relocation will have on the child’s physical,
       educational and emotional development, taking into consideration
       any special needs of the child.

             (3) The feasibility of preserving the relationship between the
       nonrelocating party and the child through suitable custody
       arrangements, considering the logistics and financial circumstances
       of the parties.

            (4) The child’s preference, taking into consideration the age
       and maturity of the child.

             (5) Whether there is an established pattern of conduct of
       either party to promote or thwart the relationship of the child and
       the other party.

               (6) Whether the relocation will enhance the general quality of
       life for the party seeking the relocation, including, but not limited to,
       financial or emotional benefit or educational opportunity.

              (7) Whether the relocation will enhance the general quality of
       life for the child, including, but not limited to, financial or emotional
       benefit or educational opportunity.



                                               -8-
J-S03031-22


____________________________________________


            (8) The reasons and motivation of each party for seeking or
       opposing the relocation.

              (9) The present and past abuse committed by a party or
       member of the party’s household and whether there is a continued
       risk of harm to the child or an abused party.

              (10) Any other factor affecting the best interest of the child.

23 Pa.C.S. § 5337(h)(1)-(10).

5 Trial courts must consider the following factors in rendering a custody
determination:

       (a) Factors.─In ordering any form of custody, the court shall
       determine the best interest of the child by considering all relevant
       factors, giving weighted consideration to those factors which affect
       the safety of the child, including the following:

              (1) Which party is more likely to encourage and permit
       frequent and continuing contact between the child and another
       party.

             (2) The present and past abuse committed by a party or
       member of the party’s household, whether there is a continued risk
       of harm to the child or an abused party and which party can better
       provide adequate physical safeguards and supervision of the child.

             (2.1) The information set forth in section 5329.1(a) (relating
       to consideration of child abuse and involvement with protective
       services).

             (3) The parental duties performed by each party on behalf of
       the child.

            (4) The need for stability and continuity in the child’s
       education, family life and community life.

              (5) The availability of extended family.

              (6) The child’s sibling relationships.



                                               -9-
J-S03031-22


relationship with Father and his extended family through periods of partial

physical custody. In doing so, the court found that while Mother has strived to

provide a stable, wholesome environment for Children and is open to working


____________________________________________


              (7) The well-reasoned preference of the child, based on the
       child’s maturity and judgment.

            (8) The attempts of a parent to turn the child against the other
       parent, except in cases of domestic violence where reasonable safety
       measures are necessary to protect the child from harm.

              (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate for the
       child’s emotional needs.

              (10) Which party is more likely to attend to the daily physical,
       emotional, developmental, educational and special needs of the
       child.

              (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability to
       make appropriate child-care arrangements.

              (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one another.
       A party’s effort to protect a child from abuse by another party is not
       evidence of unwillingness or inability to cooperate with that party.

             (14) The history of drug or alcohol abuse of a party or member
       of a party’s household.

             (15) The mental and physical condition of a party or member
       of a party’s household.

              (16) Any other relevant factor.

23 Pa.C.S. § 5328(a)(1)-(16).



                                               - 10 -
J-S03031-22


with Father to preserve his bond with Children, Father has done little to provide

a happy life for them in that he has expressed intense anger at Mother, engaged

in multiple affairs causing him to spend time away from the family, and

developed a drug addiction that has been detrimental to the family as a whole

and constitutes a significant safety risk for Children, particularly with regard to

transporting and travelling with them. Father timely appealed and he and the

trial court complied with Rule 1925. See Pa.R.A.P. 1925(a)(2)(i)-(ii).

                                                II.

        On appeal, Father contends the trial court failed to adequately analyze the

ten relocation and the 16 custody factors in that it summarily discussed or

omitted many of the enumerated factors.                 Father claims the custody

arrangement is not in Children’s best interests and the trial court ignored the

stable, well-adjusted lives they lead in Uniontown by permitting relocation.

Father maintains that he has been honest about his synthetic marijuana

addiction and the trial court afforded too much weight to his drug issue, while

failing to give appropriate weight to his role as a dedicated and loving father to

Children.    Father further contests the conditions of supervision as harsh and

draconian, given that he agreed to additional drug and mental health

counseling.6

____________________________________________


6   When reviewing child custody orders,

        our scope is of the broadest type and our standard is abuse of
        discretion. This Court must accept findings of the trial court that are


                                               - 11 -
J-S03031-22


       “With any child custody case, the paramount concern is the best interests

of the child.” D.K. v. S.P.K., 102 A.3d 467, 474 (Pa. Super. 2014) (citation

omitted).      “The determination of a child’s best interests involves the

consideration of all relevant factors that legitimately affect the child’s physical,

intellectual, moral and spiritual well-being.” Id. (citation omitted). Additionally,

as the custodial parent seeking to relocate Children in this case, Mother had the

burden of establishing that relocation is in their best interest. See 23 Pa.C.S. §

5337(i)(1)(setting forth burden of proof).

       Instantly, the record is replete with evidence demonstrating Father’s

longtime drug addiction and anger issues. While Children clearly love both of

their parents, Mother has shown that she is committed to maintaining their well-

being and is willing and able to provide for their overall stability. Mother has an

extensive family support system in Flint, cost-free childcare while she works,

and is able to reside in her father’s large home with Children.       This sharply



____________________________________________


       supported by competent evidence of record, as our role does not
       include making independent factual determinations. In addition,
       with regard to issues of credibility and weight of the evidence,
       this Court must defer to the trial judge who presided over the
       proceedings and thus viewed the witnesses firsthand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial court
       only if they involve an error of law, or are unreasonable in light of
       the sustainable findings of the trial court.

M.J.N. v. J.K., 169 A.3d 108, 111–12 (Pa. Super. 2017) (citations omitted;
emphasis added).
                                               - 12 -
J-S03031-22


contrasts with Mother’s complete lack of support system in Uniontown and

dysfunctional living arrangement in the martial home, both from an emotional

and practical standpoint, in view of her contentious relationship with Father and

his constant “remodeling.” Trial Court Opinion, 6/17/21, at 3. At the present

time, Father appears incapable of providing the same consistency and level of

care for Children in meeting their daily needs given his continued struggle with

drug addiction, anger management issues, erratic behavior and overall

preoccupation with himself. Id. at 15-16.

      Although Father contends that the trial court cursorily discussed and

overlooked entirely some of the relocation and custody factors, our review of the

record does not confirm the same. Instead, reading the Opinion and Order as a

whole and viewing it in the context of the testimony in this case, it is clear that

the court fully considered all relevant factors in rendering its decision that

primary physical custody of Children appropriately lies with Mother in Flint.

      With regard to Father’s challenge to the weight the trial court afforded

evidence of his drug use, as we previously noted, our standard of review makes

clear that concerning issues of credibility and weight of the evidence, we must

defer to the presiding trial judge who viewed and assessed the witnesses first-

hand. See M.J.N. supra, at 112. As to the court’s imposition of “draconian”

supervision requirements, we find that the Order is instead flexible concerning

the family member who provides supervision, and that it includes a means of

removing the supervision requirement altogether upon Father’s successful

completion of treatment.      In sum, we conclude that substantial evidence

                                      - 13 -
J-S03031-22


supports the findings of the trial court and its decision to award primary physical

custody of Children to Mother and permit their relocation to her hometown of

Flint, subject to Father’s periods of partial physical custody in Uniontown.

Father’s arguments to the contrary merit no relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/24/2022




                                      - 14 -